DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the output end of the pneumatic clamping jaw B(9)”, as recited in claim 1, line 11, “the output end of the pneumatic clamping jaw C(10)”, as recited in claim 1, line 14, or “the cylinder” as recited in the last line of claim 3.
 	The scope of claim 1 is indefinite in that it is unclear whether the “female quick joint” and the “male quick joint” are meant to be part of the robot multi-degree-of-freedom clamper.  In other words, the clamping jaw fingers are positively recited as clamping a female quick joint and male quick joint (see lines 18 and 19 of claim 1), but since claim 1 is not a method claim, it is uncertain whether these clamped quick joints are actually part of the claim limitation.
	The exact meaning of the phrase “is realized”, in line 20 of claim 1, is not clearly understood.

 	Claim 3 is confusing in that it is unclear whether the phrase “entirely circular openings” is referring to different openings than those formed by the semicircular opening in each side of a clamping end of the clamping finger C(12).  And if so, where are these “entirely circular openings” shown in the drawings or described in the specification?
 	Claim 7 appears to be incorrect in that it calls for the axial centerlines of the short stroke and long stroke cylinders to be “collinear”.  Since the long stroke cylinder (7) is located below the short stroke cylinder (4), as best shown in Fig. 2, their centerline axes appears to be parallel to each other but not collinear.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the closest prior art clamper (US Pat. 5,598,628 to Maejima) shows three distinct clamping jaw assemblies (2, 3, 4) that are axially movable relative to each other, there is no fair teaching or suggestion of three pneumatic clamping jaws arranged on a frame and bottom plate and driven by a short and long stroke cylinders in the manner specifically set forth in the lone independent claim 1.

Specification
The abstract of the disclosure is objected to because it is more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dan et al. (US-2014/0125080) and Jones (US-4,699,414) show robotic gripping devices having jaws with angled faces for clamping an object.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
11/10/2021